Citation Nr: 1506788	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for gout of the right knee and left great toe.

2. Entitlement to an initial disability rating in excess of 10 percent for bone spur with effusion of the left knee.

3. Entitlement to a compensable initial disability rating for left shoulder tendonitis.

4. Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative joint disease (DJD).

5. Entitlement to a compensable initial disability rating for hearing loss.

6. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

7. Entitlement to an initial disability rating in excess of 50 percent for sleep apnea.

8. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

9. Entitlement to a compensable initial disability rating for residual scar of the left knee associated with bone spur with effusion.

10. Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a July 2011 written statement, the Veteran requested a Board videoconference hearing in connection with the issues on appeal.  However, he indicated in his January 2013 substantive appeal that he did not wish to appear at a Board hearing. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).
	
The issues of entitlement to an initial disability rating in excess of 20 percent for gout of the right knee and left great toe; entitlement to an initial disability rating in excess of 10 percent for bone spur with effusion of the left knee; entitlement to a compensable disability rating for left shoulder tendonitis; entitlement to an initial disability rating in excess of 10 percent for lumbar strain with DJD; entitlement to a compensable initial disability rating for hearing loss; entitlement to an initial disability rating in excess of 50 percent for sleep apnea; entitlement to an initial disability rating in excess of 10 percent for GERD; entitlement to a compensable initial disability rating for residual scar of the left knee associated with bone spur with effusion; and entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran has been in receipt of a 10 percent disability rating for tinnitus from the effective date of service connection.

2. The competent, probative evidence does not demonstrate factors warranting an extraschedular rating.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A July 2010 letter satisfied the duty to notify provisions, to include notice of the assignment of a disability rating and effective date.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's service treatment records, VA examination report, and lay evidence.  The record also demonstrates that the September 2010 VA examiner reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examination provided sufficient information to rate the service-connected disability decided herein.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of the rating for a disability following an initial award of service connection, however, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The March 2011 rating decision granted service connection for tinnitus and assigned a 10 percent disability rating under Diagnostic Code 6260, effective December 1, 2010.  38 C.F.R. § 4.87.  In his May 2011 Notice of Disagreement, the Veteran asserted he was entitled to a higher disability rating.

Diagnostic Code 6260 provides a maximum disability rating of 10 percent, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.

In Smith v. Nicholson, the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Smith, 451 F.3d at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.  

In view of the foregoing, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260, and any claim for a higher disability rating must be denied. 

Consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Veteran's tinnitus has been evaluated as 10 percent disabling from the effective date of service connection on December 1, 2010, and therefore, the Board finds staged ratings not applicable in this case.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned inadequate.  On VA examination, the Veteran asserted that his hearing loss and tinnitus had significant effects on his occupational activities due to difficulty hearing.  He denied any effect on his usual daily activities and did not specifically report an impact in relation to his tinnitus.  As such, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate recurrent symptoms of tinnitus, and the Veteran did not report any symptomatology other than intermittent tinnitus once per day that lasted up to an hour.  Referral for extraschedular consideration is therefore not warranted, and further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected tinnitus or other service-connected disabilities.  Moreover, the evidence shows that he continued to work full-time during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

In connection with the remanded claims, the Veteran underwent VA examination in September 2010.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  The Board notes that the Veteran has not specifically asserted that the symptoms associated with his service-connected disabilities have worsened since the September 2010 VA examinations, and a new examination is not required simply because of the time that has passed since the last examination.  VAOPGCPREC 11-95.  However, in this case the Board notes that there was a substantial delay in the processing of the Veteran's appeal through no fault of the Veteran.  In addition, the record does not contain any private treatment records dated since June 2010, nor does it include any VA treatment records.  Because there may be outstanding treatment records pertinent to accurately rating the service-connected disabilities on appeal, and the VA examinations are over four years old, the Board finds remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. With the Veteran's assistance, obtain and associate any outstanding private treatment records pertinent to the disabilities on appeal.  To the extent that an attempt to obtain any identified records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim may be re-adjudicated.

2. Obtain and associate with the record all VA treatment records for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected gout of the right knee and left great toe, bone spur with effusion of the left knee, left shoulder tendonitis, lumbar strain with DJD, and residual scar of the left knee associated with bone spur with effusion.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all symptomatology and findings pertinent to the rating criteria must be reported in detail.  The VA examiner is requested to identify all orthopedic pathology related to the Veteran's service-connected disabilities.  The VA examiner should also identify whether the Veteran has additional functional loss from his disabilities due to pain, weakened movement, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected hearing loss.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all symptomatology and findings pertinent to the rating criteria must be reported in detail .  

A complete rationale should be provided for any opinion or conclusion expressed.

5. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected sleep apnea.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all symptomatology and findings pertinent to the rating criteria must be reported in detail.  

A complete rationale should be provided for any opinion or conclusion expressed.
6. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected GERD.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all symptomatology and findings pertinent to the rating criteria must be reported in detail.  

A complete rationale should be provided for any opinion or conclusion expressed.

7. Then, schedule the Veteran for a VA neurological examination to determine the current level of severity of his service-connected right carpal tunnel syndrome.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all symptomatology and findings pertinent to the rating criteria must be reported in detail.  

A complete rationale should be provided for any opinion or conclusion expressed.

8. After completing the above development, re-adjudicate the remanded claims.  If any benefit sought on appeal is not granted to the fullest extent, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


